200 F.2d 562
UNITED STATES of America, Appellantv.4908.89 ACRES OF LAND, MORE OR LESS, SITUATE AND BEING IN STARR COUNTY, Tex., H. P. Guerra, et al., Appellees.
No. 14069.
United States Court of Appeals Fifth Circuit.
January 9, 1953.

Appeal from the United States District Court for the Southern District of Texas; James V. Allred, Judge.
Edmund B. Clark, Roger P. Marquis, Attys. Dept. of Justice, Washington, D. C., Wm. Amory Underhill, Asst. Atty. Gen., Ralph J. Luttrell, Acting Asst. Atty. Gen., for appellant.
Harbert Davenport, Brownsville, Tex., Gordon Gibson, Laredo, Tex., Chester H. Johnson, San Antonio, Tex., for appellees.
Before HOLMES, RUSSELL, and STRUM, Circuit Judges.
PER CURIAM.


1
The judgment appealed from is affirmed.